IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00247-CV
 
Myra A. Abendschein and 
Gerry A. Abendschein,
                                                                      Appellants
 v.
 
GE Capital Mortgage Services, Inc.,
                                                                      Appellee
 
 

From the 74th District Court
McLennan County, Texas
Trial Court No. 2001-1426-3
 

ORDER APPOINTING MEDIATOR





 
          On, September 6, 2006, this case was
abated and referred to mediation.
          The Court has not been advised that
the parties have agreed upon a mediator.  Therefore, the Court assigns Rex D.
Davis as mediator for this case.  The telephone number for Mr. Davis is (254)
772-8022.  Mediation must occur within thirty days after the date of the order
assigning a mediator.
      Before the first scheduled mediation
session, each party must provide the mediator and all other parties with an
information sheet setting forth the party’s positions about the issues that
need to be resolved.  At or before the first session, all parties must produce
all information necessary for the mediator to understand the issues presented. 
The mediator may require any party to supplement the information required by
this Order.
      Named parties must be present during the
entire mediation process, and each corporate party must be represented by a
corporate employee, officer, or agent with authority to bind the corporate
party to settlement.
      Immediately after mediation, the mediator
must advise this Court, in writing, only that the case did or did not settle
and the amount of the mediator’s fee paid by each party.  The mediator’s fees
will be taxed as costs.  Unless the mediator agrees to mediate without fee, the
mediator must negotiate a reasonable fee with the parties, and the parties must
each pay one-half of the agreed-upon fee directly to the mediator.
      Failure or refusal to attend the mediation
as scheduled may result in the imposition of sanctions, as permitted by law.  
 
                                                                   PER
CURIAM
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Mediator
assigned
Order
issued and filed October 25, 2006
Do
not publish